—Judgment, Supreme Court, New York County (Elliott Wilk, J.), entered February 19, 1997, which denied the petition and dismissed the proceeding brought pursuant to CPLR article 78 to annul respondents’ determination dated January 3, 1996, dismissing petitioner from his position as a police officer with the New York City Police Department, unanimously affirmed, without costs.
In light of petitioner’s admissions at his disciplinary hearing that he participated in what he knew to be an illegal search, seizure and arrest, and in light of his consistent pattern of lying to superior officers, prosecutors and other officials concerning the circumstances of that arrest, the IAS Court properly rejected petitioner’s claim that the penalty of termination imposed by respondent was shockingly unfair and disproportionate to the committed misconduct (see, Matter of Lowe v Bratton, 245 AD2d 207, lv denied 91 NY2d 811). Concur— Sullivan, J. P., Rosenberger, Ellerin, Nardelli and Andrias, JJ.